NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN FIGUEROA-DE DIOS,                          No.    18-72294

                Petitioner,                     Agency No. A096-235-070

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 14, 2022**
                               San Francisco, California

Before: CLIFTON and M. SMITH, Circuit Judges, and REISS,*** District Judge.

      Petitioner Juan Figueroa-De Dios, a native and citizen of Mexico, seeks

withholding of removal pursuant to 8 U.S.C. § 1231(b)(3) and deferral of removal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Christina Reiss, United States District Judge for the
District of Vermont, sitting by designation.
pursuant to the Convention against Torture (CAT). The parties are familiar with

the facts, and so we do not recount them here. We dismiss the petition for review

for lack of jurisdiction.

      Petitioner raises one issue on appeal, that the immigration judge (IJ) and

Board of Immigration Appeals (BIA) overlooked his claim of persecution based on

his indigenous ancestry. We lack jurisdiction to review this claim because we have

jurisdiction only when the petitioner has exhausted all administrative remedies. 8

U.S.C. § 1252(d)(1). Figueroa has not exhausted his administrative remedies here

because he did not raise this issue to the BIA. Abebe v. Mukasey, 554 F.3d 1203,

1208 (9th Cir. 2009) (en banc) (“Petitioner . . . exhausted only those issues he

raised and argued in his brief before the BIA.”). In his brief to the BIA, he argued

only that he is a member of a particular social group related to witnessing crime

and that he has a well-founded fear of returning to Mexico because he witnessed

the murder of his cousin and those responsible for the murder had sent him death

threats. Figueroa did not even mention his indigenous ancestry before the BIA and

has not raised on appeal any exhausted issue that we might have jurisdiction to

review.

      Although he references the IJ and BIA’s denial of CAT protection, Figueroa

presents no arguments to us on why he is entitled to CAT protection or how the IJ

and BIA erred in denying him this protection. Figueroa has, therefore, waived any



                                          2
challenge to the denial of CAT protection. See Singh v. Ashcroft, 361 F.3d 1152,

1157 n.3 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED.




                                        3